DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 03/30/2021 has been entered. Claims 1-20 remain pending in the application. 
Claim Objections
Claim 3, 14, 15 objected to because of the following informalities:  
“fist and second” in claim 3 should be “first and second”
“first and second screens” in claim 14 should be “the screen and a second screen” or similar.
“the two screen, and” in claim 15 should be “the screen and a second screen, the method further comprises” or similar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 11 recites the limitation “the rotary cutting mechanism comprises a single rotary cutter or first and second rotary cutters wherein the capacity of the single rotary cutter is substantially similar to the capacity of the first and second rotary cutters”. It is unclear based on the claim if all single rotary cutter, first and second rotary cutters are required. The claim first states that a single rotary cutter OR first and second rotary cutters are required. In this case, the claim requires to choose one embodiment of a single rotary cutter or a second embodiment of two rotary cutters. Examiner notes that claiming both embodiments that replaces each other to be compared is improper. Examiner suggests writing the claims separately without comparing the embodiments.
Claim 12 and 13 recites the limitation “moving the first bypass door to the first position” and “moving the first bypass door to the second position, respectively. Claim 10 which claims 12 and 13 depend upon requires only moving the door to the first position OR the second position. It is unclear if either one of the positions are chosen, the other position is not required and further limiting that not required position is improper. 
Claim 14 recites the limitation “directing the processed material into and through at least one of the first and second rotary cutters and into at least one of the first and second bypass doors and then outwardly through at least one of the first and second screens for further processing the material into ground material and discharging the material as a forage material for livestock.” It is unclear how the materials can be directed through the cutters and into the bypass doors and then outwardly through the screens when passing through (“into”) the bypass doors means that it is bypassing the screens. Clarification is required.
Claim 16 recites the limitation “in the first position, the first and second doors are extended to a position between the first and second screens and the sidewall openings”. Based on the claim, the openings are openings on the left and right of the cutting mechanism as shown in Fig. 1. However, it does not seem to align with the claim limitation. How does the doors position between three things? Clarification is required. Based on the figures, the doors 32, 34 moves up and down i.e. open and close and does not seem to be between the screens 30, 28 and the openings. Examiner suggests using the language “open” or “close”. 
Claim 18 recites the limitation “the cover” in line 1. There is insufficient antecedent basis for this limitation in the claim. The limitation “a cover” has not been previously cited.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-11, 14-15 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bregnbjerg (EP 2374347).
Regarding claim 10, Bregnbjerg discloses a method (Fig. 1-8) of processing bales (H) of material for forage and/or livestock bedding [0001-0002] comprising: providing one or more bales (H) of material to an enclosure (1, 2) having a rotary cutting mechanism (10, 3, 56) positioned therein, the rotary cutting mechanism comprising a first bypass door (right side door 56 is interpreted to be part of the cutting mechanism); feeding the one or more bales (H) through ([0046] bale is fed to the cutter 10) the rotary cutting mechanism and processing the material to a first size (material is cut to a first size by cutter 10); moving the first bypass door (right side door 56 as shown in Fig. 7) to a first position (open position) for directing the material from the rotary cutting mechanism to and through a screen (54) for further processing the material ([0054] & Fig. 7: screen 54 is close proximity to the cutting means 50 so when the cutting means 50 rotate, materials between the cutting means 50 and the stationary screen, it would inherently grind i.e. process the material) to further reduce the size of the material ([0054] when right side door 56 is open and left side door 56 is closed, the material is further reduced by the cutter 200); discharging (discharging the material through the right door 56) the processed material from the enclosure.  
Regarding claim 11, Bregnbjerg discloses the method of claim 10 wherein the rotary cutting mechanism comprises a single rotary cutter (10 rotates).
Regarding claim 14, Bregnbjerg discloses the method of claim 10 wherein the rotary cutting mechanism comprises first and second rotary cutters (10, 51), the first (right side door 56) and a second bypass door (left side door 56 as shown in Fig. 7) and first (54) and second screens (7 is interpreted as a screen since 7 limits the size of the discharge opening to channel 3, 
Regarding claim 15, Bregnbjerg discloses the method of claim 11. Examiner notes that based on the interpretation of claim 11, the rotary cutting mechanism comprises the single rotary cutter. Therefore the claim limitation of claim 15 only needs to be met when the embodiment of two rotary cutter were to be chosen. See "Ex parte Schulhauser".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bregnbjerg (EP 2374347).
Regarding claim 12, Bregnbjerg discloses the method of claim 10 and moving the first bypass door (right side door 56) to the first position (open position) which is a retracted position (examiner interprets that the door is retracted upwards) for directing the processed material from the rotary cutting mechanism through the screen (54) for further processing the material through the screen and discharging the material from the enclosure as material for livestock ([0001-0002]: used for livestock).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that cut baled material is used as either the bedding or the forage material for livestock in a barn. 
regarding claim 13, Bregnbjerg discloses the method of claim 10 and moving the first bypass door (right side door 56) to the second position (closed position) which is an extended position (examiner interprets that the door is extended downwards) for bypassing the screen (54) and thus directing processed material from the rotary cutting mechanism to a discharge opening (opening on the left of 3’ through the left door 56) for discharging the material as material for livestock ([0001-0002]: used for livestock).  
Although Bregnbjerg discloses that the material is used for livestock in a barn[0001-0002], Bregnbjerg is silent to wherein the discharged material is used as a bedding material for livestock.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that cut baled material is used as either the bedding or the forage material for livestock in a barn. 
Response to Arguments
The argument regarding claim 10 that Bregnbjerg is a different device that does not have screen as claimed for further reducing the material cut by the cutting mechanism and that there are no bypass doors for directing the material leaving the cutting mechanism to pass through the screen for further size reduction or otherwise be ejected from the device as stated in pg. 12 of the 

Allowable Subject Matter
Claims 1-9 are allowed.
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
the prior art does not disclose or render obvious a machine for processing bales comprising "… wherein the first and second bypass doors each are movable between a first position and a second position, wherein the first position is for directing the material from the rotary cutting mechanism to and through the openings in the first and second screens to further reduce the size of the material and direct the materials outwardly from a lower portion of the enclosure, and wherein the second position is a position for allowing  the material to bypasses the first and second screens and thus the material is directed from the rotary cutting mechanism and around the first and second screens for discharging coarser material from an upper portion of claims 1-9 are deemed patentable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art does not disclose or render obvious a machine for processing bales comprising "… wherein when the first and second movable doors are in the first position, the first and second doors are extended to a position …to direct the processed material from the at least one cutting mechanism and through the first and second screens before being dispersed from a lower portion of the enclosure and in the second position, the first and second movable doors are retracted to a position above the at least one cutting mechanism to allow the processed material from the at least one cutting mechanism to bypass the first and second screens and be dispersed from an upper portion of the enclosure…" as set forth in claim 16. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 16-20 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        

/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725